Citation Nr: 1527074	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-48 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as anxiety, depression, and/or insomnia.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for allergic rhinitis.  

5.  Entitlement to service connection for right maxillary mucous retention cyst (claimed as constant coughing).  

6.  Entitlement to service connection for a cervical spine disorder (claimed as neck spurs).  

7.  Entitlement to service connection for a lumbar spine disorder.  

8.  Entitlement to service connection for a left shoulder disorder.  

9.  Entitlement to service connection for a left knee disorder.  

10.  Entitlement to service connection for a bilateral ankle disorder.  

11.  Entitlement to service connection for a bilateral hip disorder.  

12.  Entitlement to service connection for a bilateral elbow disorder.  

13.  Entitlement to service connection for a bilateral wrist disorder.  

14.  Entitlement to an initial rating in excess of 10 percent for right shoulder acromioclavicular (AC) joint bursitis with degenerative and hypertrophic changes.  

15.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

As required by 38 C.F.R. § 3.103 (2014), the Board must reach a decision based on "careful consideration of all procurable and assembled data."  Here, it is not clear that all procurable data has been assembled on the claims.  Therefore, they must be remanded for further action, as follows.  

Added to the record in April 2015 was a June 2010 Social Security Administration (SSA) decision whereby the Veteran was awarded disability benefits.  It was determined that he was disabled from November 1, 2009, as a result of discogenic disc disease, right shoulder bursitis, and major depression.  The SSA decision provided a summarized medical history of the Veteran's back, shoulder, and psychiatric conditions.  Multiple VA and private medical treatment records were referenced, with the name of the facility and the name of the treating physician provided.  Current review of the record reflects that while some of these records are in the claims file (e.g., a 3/10 private bone scan) and available for review, many are not.  Because those records, VA and private, are also potentially relevant, they should be obtained and associated with record.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.  

The Veteran is in receipt of an initial 10 percent rating for right shoulder AC joint bursitis with degenerative and hypertrophic changes.  He was last examined for this condition in 2009.  It is now claimed that the right shoulder condition has worsened, and he cannot move his arm or shoulder from side to side more than 20 degrees.  A contemporaneous examination would be helpful.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

The issue of entitlement to TDIU must remain in abeyance pending the development of the above noted issues, as this issue is inextricably intertwined with those issues.  

Accordingly, the case is REMANDED for the following action:  

1.  The AOJ must request the Veteran's records directly from the SSA.  Such records should include, but are not limited to, medical records associated with the award of Social Security benefits.  

2.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

Note: It is likely that additional medical documents obtained from private facilities and/or private physicians will be written in Spanish.  On remand, the AOJ should have all medical documents in Spanish translated into English.  

3.  If, after making all reasonable attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1) (2014), providing: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) notice that the Veteran is ultimately responsible for providing the evidence.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

4.  Schedule the Veteran for an examination in order to determine the current level of severity of his status-post right shoulder disability.  The claims file (to include copies of any pertinent records from the Veteran's electronic claims file) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All indicated studies, including range of motion (ROM) studies in degrees should be performed.  In reporting the results of ROM testing, the examiner should identify any objective evidence of pain and the specific degrees at which pain begins.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional ROM loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional ROM loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional ROM loss due to excess fatigability, incoordination, or flare-ups.  If it is not feasible to provide the requested information, the examiner should explain why.  

The examiner should also address the impact of the Veteran's right shoulder disorder on his daily activities and employment.  

The supporting rationale for all opinions expressed must be provided.  

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any decision remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

